—In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Orange County (Berry, J.), dated March 7, 2002, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
On October 28, 1999, at approximately 3:20 p.m., the plaintiff Catherine Moriarty was walking across a grassy field between the driveway and entrance to the Minisink Valley Intermediate School when she stepped in a hole and fell. The hole was 12 inches long and approximately three or four inches deep and contained an empty soda can.
Contrary to the appellant’s contention, the Supreme Court properly determined that an issue of fact exists as to whether the defendant Minisink Valley School District had constructive notice of the allegedly defective condition (see Gordon v Ameri*638can Museum of Natural History, 67 NY2d 836, 837). Florio, J.P., Friedmann, McGinity and Townes, JJ., concur.